


109 HRES 1050 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1050
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Ms. Solis (for
			 herself, Mrs. Capps,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Pelosi,
			 Ms. Norton,
			 Ms. Wasserman Schultz,
			 Mrs. Tauscher,
			 Mrs. Maloney,
			 Ms. Schakowsky,
			 Ms. DeLauro,
			 Mrs. McCarthy,
			 Ms. Baldwin,
			 Mrs. Davis of California,
			 Ms. Zoe Lofgren of California,
			 Ms. Matsui,
			 Mrs. Napolitano,
			 Ms. DeGette,
			 Ms. Slaughter,
			 Ms. McCollum of Minnesota, and
			 Ms. Kaptur) submitted the following
			 resolution; which was referred to the Committee on Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  the late Ann Richards, former Governor of Texas.
	
	
		Whereas Ann Richards was elected Governor of Texas in 1990
			 and was a role model for women in politics and for women throughout the
			 Nation;
		Whereas Ann Richards was the first woman elected Governor
			 of Texas in her own right, rather than as a successor to her spouse or a male
			 Governor who died, resigned, or was impeached;
		Whereas at the time of her election in 1990, Ann Richards
			 was only the twelfth woman elected Governor in United States history, and only
			 the seventh woman elected Governor in her own right;
		Whereas only 29 women have been elected Governor in the
			 United States, and women Governors have served in only 21 States and 1
			 territory;
		Whereas in 1976, Ann Richards was elected to her first
			 government office, defeating an incumbent to become the county commissioner of
			 Travis County, Texas;
		Whereas in 1982, Ann Richards became the first woman
			 elected to a statewide office in Texas in over 50 years when she was elected to
			 her first statewide office as the State treasurer, a position to which she was
			 reelected 4 years later;
		Whereas in 1988, Ann Richards delivered the keynote
			 address at the Democratic National Convention, which catapulted her to fame as
			 a national political figure and included her critique of then Vice President
			 George H.W. Bush as well as her coining of the famous phrase: Ginger
			 Rogers did everything Fred Astaire did. She just did it backwards and in high
			 heels.;
		Whereas Ann Richards declared her Governor’s
			 administration to be the New Texas and, in the interest of
			 diversifying the State government to better represent the population of Texas,
			 appointed more women, African-Americans, and Hispanics to commissions and State
			 boards than any previous Governor of Texas;
		Whereas Ann Richards’s indomitable wit, spirit,
			 intelligence, tenacity, and sense of civic duty helped propel her to the
			 highest office in Texas and solidified her as a nationally known leader;
		Whereas Ann Richards was a pioneer for women in politics
			 and other fields, and helped shatter social barriers that held women back from
			 powerful roles in government and business; and
		Whereas Ann Richards died on September 13, 2006, at the
			 age of 73, in Austin, Texas: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the life
			 and accomplishments of the late Ann Richards, former Governor of Texas;
			(2)recognizes the
			 contributions of Ann Richards to the State of Texas, to the progress of women
			 in politics, and to the progress of women throughout the United States;
			 and
			(3)expresses
			 condolences to the family and loved ones of Ann Richards.
			
